DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaujot US 2009/0078178 A1.
	With respect to claim 1, Beaujot US 2009/0078178 A1 discloses a work vehicle (10) comprising: 
a frame (14); 
a ground-engaging implement (25) connected to the frame (149 and configured to support the frame (14) above a ground surface; 
a hopper (22, 24) configured to retain a commodity; 

a first lock (27; the cylinder first moves and then locks the arm 13 in the position) configured to selectively retain the first ground-opening implement (16, 18) in the first stowed position and in the first deployed position; 
a first actuator (see solenoid valve for hydraulic fluid mentioned in [0071]) configured to open the first lock (27) to permit the first ground-engaging implement (16, 18) to move between the first stowed position and the first deployed position, and to close the first lock (27) to retain the first ground­engaging implement in a selected one of the first stowed position and the first deployed position; 
a first hose (37, 38, 41) connected to the hopper (22, 24), 
a splitter (40) positioned between the first hose (41) and a second hose (60) and between the first hose (41) and a third hose (60 of another row unit) such that commodity is configured to flow from the hopper (22, 24) and through the splitter (40) to the second hose (60) and to third hose (another row unit 60),
the second hose (60) connected to the splitter (40) and configured to deliver the commodity to the ground surface adjacent the first ground­opening implement (16, 18);
a first flow blocking element (44) configured to inhibit flow through the second hose (60) in a first position and configured to permit flow through the second hose (60) in a second position;

a second lock (27 of another row unit) configured to selectively retain the second ground-opening implement (16, 18 of said another row unit) in the second stowed position and in the second deployed position;
a second actuator (the corresponding solenoid valve for hydraulic fluid mentioned in [0071]) configured to open the second lock (27 of said another row unit) to permit the second ground-engaging implement (16, 18 of said another row unit) to move between the second stowed position and the second deployed position, and to close the second lock (27 of said another row unit) to retain the second ground-engaging implement (16, 18 of said another row unit) in a selected one of the second stowed position and the second deployed position; 
the third hose (60 of said another row unit) connected to splitter (40) and configured to deliver the commodity to the ground surface adjacent the second ground-opening implement (16, 18 of said another row unit); 
a second flow blocking element (corresponding valve 44 for said another row unit) configured to inhibit flow through the third hose (60 of said another row unit) in a first position and permit flow through the third hose (60 of said another row unit) in a second position; 
a user interface (92) configured to receive an input from a user; and 
a controller (80 and 92) in communication with the user interface (92) such that in response to the input from the user, the controller (92) configured to 

send a second signal to the second actuator to lock and unlock the second lock (27), 
send a third signal to move the first flow blocking element (44) between the first position and the second position, and 
send a fourth signal to move the second flow blocking element (44) between the first position and the second position (see paragraphs [0070]-[0072]).
As to claim 9, Beaujot US 2009/0078178 A1 discloses a method of rank selection and seed flow control of a work vehicle (10), the work vehicle (10) comprising a front rank and a rear rank (see paragraph [0050]; multiple row units are present, although only 1 is shown), a first hose (41) connecting a hopper (22, 24) with a splitter (40), the splitter (40) connecting a second hose (60) and a third hose (another 60 corresponding to another row unit) with the first hose (41 ), the method comprising: 
raising a first rank with a first actuator (27) in response to input from a user via a user interface (92); 
retaining the first rank in a raised position (figure 4) with a first lock (27) in response to input from the user via the user interface (92); 
moving a first flow blocking element (solenoid valve mentioned in [0071]) into a closed position in response to input from the user via the user interface (92); 
inhibiting flow of a commodity to the first rank through a second hose (60) with the first flow blocking element (solenoid valve); 
lowering a second rank (another row unit) with a second actuator (the corresponding 27) in response to input from the user via the user interface (92); 

moving a second flow blocking element (corresponding solenoid valve, [0070]) into an open position in response to input from the user via the user interface (92); 
permitting flow of the commodity to the second rank through a third hose (the corresponding 60 if said another row unit) with the second flow blocking element (27); and
moving the commodity from the hopper (22, 23) through the third hose (60) to a ground surface.
Regarding claim 14, Beaujot US 2009/0078178 A1 discloses a control system for controlling seed flow control of a work vehicle, the work vehicle comprising a front rank (one row unit) and a rear rank (another row unit), a first hose (41) connecting a hopper (22, 23) with a splitter (40), the splitter (40) connecting a second hose (60) and a third hose (60 of the other row unit) with the first hose (41 ), the control system comprising: 
a user interface (interface part of 92) configured to receive an input from a user; and 
a controller (92) in communication with the user interface (implicit) such that in response to the input from the user, the controller (92) is configured to 
send a first signal to a first actuator (solenoid valve) to unlock a first lock (27), 
send a second signal to a first ground-engaging implement (16, 18 of the one row unit) to move the first ground-engaging implement (16, 18) into a stowed position (figure 4), 
send a third signal to the first actuator (solenoid valve) to lock first lock to retain the first ground-engaging implement in the stowed position (figure 3), 
send a fourth signal to a first flow blocking element (44) to inhibit flow through the second hose (60) with a flow blocking element, 

send a sixth signal to a second ground-engaging implement (16, 18 of the other row unit) to move the second ground-engaging implement into a deployed position (figure 3), 
send a seventh signal to the second actuator (solenoid valve of 27) to lock the second lock (27) to retain the second ground-engaging implement in the deployed position, and 
send an eighth signal to a second flow blocking element (44 of the other row unit) to permit flow through the third hose (60) around the second flow blocking element (see paragraphs [0070]-[0072]).
With respect to claim 10, see Figure 1 of Beaujot US 2009/0078178 A1.
As to claim 11, see paragraph [0070] of Beaujot US 2009/0078178 A1.
Regarding claims 17 and 18, see paragraph [0020] in Beaujot US 2009/0078178 A1.
With respect to claim 19, see Figure 1 and 92 of Beaujot US 2009/0078178 A1.
With respect to the remaining claims, see the specific disclosure in paragraphs [0019], [0020], [0022], [0050], [0052], [0054], [0057], [0058], [0067]-[0072], the claims and the figures of Beaujot US 2009/0078178 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 8, 2021